ALD-036 and ALD-037                                            NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                Nos. 14-3286 and 14-3481
                                      ___________

                             IN RE: JAMES C. PLATTS,
                                                   Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                  (Related to W.D. Pa. Crim. No. 2:10-cr-00176-001)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                November 14, 2014
            Before: RENDELL, CHAGARES and SCIRICA, Circuit Judges

                           (Opinion filed: December 10, 2014 )

                                        _________

                                        OPINION*
                                        _________




PER CURIAM

       Pro se petitioner James Platts has filed petitions for writs of mandamus seeking to

correct what he claims is an “unreasonable” and “improperly” calculated criminal

sentence. We will deny the petitions.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             1
       In October 2011, Platts pleaded guilty to multiple counts of mail fraud, money

laundering, and conspiracy. The District Court sentenced him to 46 months of

imprisonment. The court also imposed upon Platts a special assessment of $600 and

restitution in the amount of $80,145.95, for which he is jointly and severally liable with

his co-defendants. Although Platts waived his appellate and collateral challenge rights in

his plea agreement, he appealed. We granted the Government’s motion to enforce the

appellate waiver and summarily affirmed on that basis. See United States v. Platts, C.A.

No. 12-2327 (order entered Jan. 11, 2013). Since then, Platts has filed a steady stream of

post-conviction motions in the District Court and mandamus petitions in this Court.

In the instant mandamus petitions, Platts contends that his sentence should be

“substantially reduced” and that he should be released from confinement immediately

because there was “no recorded conviction or guilty plea.” Additionally, Platts asserts

that all payments remitted thus far should be returned to him and that the order of

restitution should be suspended.

       Mandamus is an extraordinary remedy. See Kerr v. United States Dist. Ct., 426
U.S. 394, 402 (1976). To obtain mandamus relief, a petitioner must establish that “(1) no

other adequate means exist to attain the relief he desires, (2) the party’s right to issuance

of the writ is clear and indisputable, and (3) the writ is appropriate under the

circumstances.” Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (internal

quotation marks, alteration omitted).

       We have admonished Platts on several occasions that he may not use a mandamus

petition as a substitute for the appeals process, see In re Briscoe, 448 F.3d 201, 212 (3d

                                              2
Cir. 2006), and noted that he has already pursued an appeal of his conviction. See, e.g.,

In re Platts, C.A. No. 14-1410, 565 F. App’x 85, 87 (3d Cir. May 5, 2014). While

expressing no opinion in that matter regarding whether Platts can overcome the collateral

attack waiver in his plea agreement, we explained that a motion filed pursuant to 28

U.S.C. § 2255 is the presumptive means to challenge the validity of a conviction or

sentence, see Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002). Id. Platts

thereafter filed a § 2255 motion (more than one, actually) in the District Court. The

District Court recently dismissed that motion and Platts has filed an appeal. See C.A. No.

14-4128. Platts will have an opportunity to challenge the District Court’s disposition of

his § 2255 motion in that appeal.

       Accordingly, Platts is not entitled to mandamus relief, and we will deny these

petitions. We remind Platts of the warning we issued to him in In re Platts, C.A. No. 14-

3482, 578 F. App’x 77 (3d Cir. Oct. 8, 2014). “[I]f he persists in filing mandamus

petitions whereby he seeks appellate review of a criminal conviction and/or sentence, we

may consider imposing appropriate sanctions, including an injunction against filing

documents without prior leave of the Court.” Id. at 79.




                                             3